Exhibit 10.23

 

Brightview HOLDINGS, INC.

RESTRICTED STOCK UNIT GRANT AND ACKNOWLEDGMENT

(Director Grant)

THIS RESTRICTED STOCK UNIT GRANT AND ACKNOWLEDGEMENT (the “Agreement”), is made
effective as of the date (the “Date of Grant”) set forth on the Company
signature page attached hereto (the “Signature Page”), by and between BrightView
Holdings, Inc., a Delaware corporation (together with its successors and
assigns, the “Company”) and the participant identified on the Signature Page
attached hereto (“Participant”).

RECITALS:

WHEREAS, the Company has adopted the BrightView Holdings, Inc. 2018 Omnibus
Incentive Plan (the “Plan”), the terms of which Plan are incorporated herein by
reference and made a part of this Agreement, and capitalized terms not otherwise
defined herein shall have the same meaning as in the Plan; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant the
Restricted Stock Units provided for herein to Participant pursuant to the Plan
and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.Grant of Restricted Stock Units.  

(a)Grant. The Company hereby grants to Participant on the Date of Grant, on the
terms and conditions hereinafter set forth in this Agreement, the number of
Restricted Stock Units set forth on the Signature Page  (the “RSU Award”),
subject to adjustment as set forth in the Plan and this Agreement.

(b)Vesting.  Subject to Participant’s continued service with the Company through
the applicable vesting date, the RSU Award shall vest and become exercisable
with respect to 100% of the Restricted Stock Units on the first anniversary of
the date specified as the “Vesting Start Date” on the signature page hereto;
provided, that if a Change of Control occurs prior to the applicable vesting
date and Participant remains in the service of the Company on the effective date
of such Change in Control, all then-unvested Restricted Stock Units shall become
fully vested immediately prior to the effective time of such Change of
Control.  Upon a Termination for any reason all unvested Restricted Stock Units
shall be forfeited for no consideration.  Any Restricted Stock Unit which has
become vested in accordance with the foregoing shall be referred to as a “Vested
Restricted Stock Unit”, and any Restricted Stock Unit which is not a Vested
Restricted Stock Unit, an “Unvested Restricted Stock Unit”.

(c)Settlement of Restricted Stock Units.

(i)Vested Restricted Stock Units shall be settled as soon as reasonably
practicable following the vesting of such Vested Restricted Stock Units (and, in
any event, no later than the date which is two and one-half months following the
end of the calendar year in which the Vested Restricted Stock Units vested).  

 

--------------------------------------------------------------------------------

 

(ii)Upon the settlement of a Vested Restricted Stock Unit, the Company shall pay
to Participant an amount equal to one share of Common Stock.  As determined by
the Committee, the Company shall pay such amount in (x) cash, (y) shares of
Common Stock or (z) any combination thereof.  Any fractional shares of Common
Stock may be settled in cash, at the Committee’s election.  

(iii)Notwithstanding anything in this Agreement to the contrary, the Company
shall not have any obligation to issue or transfer any shares of Common Stock as
contemplated by this Agreement unless and until such issuance or transfer
complies with all relevant provisions of law.  As a condition to the settlement
of any portion of the RSU Award evidenced by this Agreement, Participant may be
required to deliver certain documentation to the Company.

(iv)Repayment of Proceeds; Clawback.  The RSU Award and all proceeds related to
the RSU Award are subject to the clawback and repayment terms set forth in
Section 14(v) and 14(w) of the Plan and the Company’s clawback policy, as in
effect from time to time, to the extent Participant is a director or officer. If
Participant’s service with the Company is terminated by the Company for Cause or
the Company discovers after any termination of services that grounds for a
termination for Cause existed at the time thereof, then Participant shall be
required to pay to the Company, within 10 business days’ of the Company’s
request to Participant therefor, an amount equal to the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment)
Participant received either in cash in respect of the settlement of Restricted
Stock Units, or upon the sale or other disposition of, or dividends or
distributions in respect of, Common Stock acquired upon the settlement of the
RSU Award. Any reference in this Agreement to grounds existing for a termination
for Cause shall be determined without regard to any notice period, cure period
or other procedural delay or event required prior to finding of, or termination
for, Cause. The foregoing remedy shall not be exclusive.

(v)Legend.  To the extent applicable, all book entries (or certificates, if any)
representing the shares of Common Stock delivered to Participant as contemplated
by Section 1(c) above shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares of Common Stock are listed, and any applicable Federal or
state laws, and the Company may cause notations to be made next to the book
entries (or a legend or legends put on certificates, if any) to make appropriate
reference to such restrictions.  Any such book entry notations (or legends on
certificates, if any) shall include a description to the effect of any
restrictions.

2. No Right to Continued Services.  Neither the Plan nor this Agreement nor
Participant’s receipt of the Restricted Stock Units hereunder shall impose any
obligation on the Company or any Affiliate to continue the employment or
engagement of Participant.  Further, the Company or any Affiliate (as
applicable) may at any time terminate the employment or engagement of
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.

 

--------------------------------------------------------------------------------

 

3.Assignment Restrictions; Lock-up.  

(a)The Restricted Stock Units may not be Assigned and any such purported
Assignment shall be void and unenforceable against the Company or any Affiliate;
provided, that the designation of a beneficiary shall not constitute an
Assignment. Participant further hereby agrees that Participant shall, without
further action on the part of Participant, be bound by the provisions of the
lock-up letter executed by the executive officers of the Company to the same
extent as if Participant had directly executed such lock-up letter himself or
herself.  Such lock-up letter will provide that Participant shall not, subject
to specified exceptions, dispose of or hedge any shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock during
the period from the date of the final prospectus relating to the initial public
offering of the Company and continuing through the date 180 days after the date
of such prospectus, except with the prior written consent of the representatives
of the underwriters.

(b)“Assign” or “Assignment” shall mean (in either the noun or the verb form,
including with respect to the verb form, all conjugations thereof within their
correlative meanings) with respect to any security, the gift, sale, assignment,
transfer, pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.

4.Withholding.  Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Stock
Units, their grant or vesting or any payment or transfer with respect to the
Restricted Stock Units at the minimum applicable statutory rates, and to take
such action as may be necessary in the opinion of the Committee to satisfy all
obligations for the payment of such withholding taxes.

5.Securities Laws; Cooperation.  Upon the vesting of any Unvested Restricted
Stock Units, Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws, the Plan or this Agreement.  Participant
further agrees to cooperate with the Company in taking any action reasonably
necessary or advisable to consummate the transactions contemplated by this
Agreement.

6.Notices.  Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other.  Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

--------------------------------------------------------------------------------

 

7.Choice of Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof.  Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of Participant, the
Company, and any transferees who hold Shares pursuant to a valid Assignment,
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding, or judgment.  Each of Participant, the
Company, and any transferees who hold Shares pursuant to a valid Assignment
hereby irrevocably waives (a) any objections which it may now or hereafter have
to the laying of the venue of any suit, action, or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Delaware or the State of New York, (b) any claim that any such suit,
action, or proceeding brought in any such court has been brought in any
inconvenient forum and (c) any right to a jury trial.

8.Shares Subject to Plan; Amendment.  By entering into this Agreement,
Participant agrees and acknowledges that Participant has received and read a
copy of the Plan.  The Restricted Stock Units granted hereunder are subject to
the Plan.  The terms and provisions of the Plan, as it may be amended from time
to time, are hereby incorporated herein by reference.  In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.  The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate this Agreement,
but no such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination shall materially adversely affect the rights of
Participant hereunder without the consent of Participant.  

9.Section 409A.  It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant.

 

BrightView Holdings, INC.

 

 

Name:

Title:

 

Date of Grant:

 

Number of Restricted Stock Units Granted:

 

Vesting Start Date:

 

 

--------------------------------------------------------------------------------

 

Acknowledged and agreed as of the date above first written:

 

Participant

 

Name:

 

 